Citation Nr: 1749241	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for frostbite of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1982 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the appellant testified before the undersigned Veterans Law Judge sitting at the RO.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the appellant testified that he was treated for frostbite while on ACDUTRA in Fort Knox, Kentucky, after a 10 mile road march during which he was carrying the flag.  Having been raised in the deep south, his experience during ACDUTRA was the first time he had heard of frostbite.  As to treatment, the appellant claims that he was told to warm his hands and sent back to training.  He stated that he was unaware of possible residuals at that time, but now experiences arthritis, numbness, and possibly some skin symptoms.  In support of his claim, he submitted August 2016 statements from two fellow servicemembers who stated that they are aware of his frostbite.

The above constitutes competent evidence of symptoms that may be residuals of frostbite on the hands that the appellant has indicated occurred during ACDUTRA.  Therefore, it is necessary to obtain an examination of the appellant's claimed frostbite residuals and a medical opinion as to any diagnosed disability related to those symptoms.

In addition, the appellant has indicated that he has been treated at a VA facility.  However, VA treatment records do not yet appear to be associated with the claims file.  These should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records.

2.  Thereafter, schedule the appellant for the appropriate examination of his claimed frostbite residuals by an appropriate medical profession to determine the nature and etiology of any current frostbite residuals.  The entire claims file should be reviewed by the examiner.

For any current frostbite residuals, opine as to whether it is at least as likely as not (50 percent or greater probability) that any frostbite residuals onset during or is related to ACDUTRA.

In forming any opinion, the examiner should take note of the lay evidence discussed above-notably that his frostbite caused arthritis, numbness, and skin symptoms-and provide a complete rationale for any opinion(s) expressed.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

